Ed. F. McFaddin, Justice, dissenting. I dissent as to the remand. I agree that this cause should be reversed-; but I think it should be dismissed as to the appellants, Hayes Brothers Flooring Company, Inc. and Hayes Oak, Inc. The appellee introduced all the evidence she desired to introduce against the said appellants, and she is not now entitled to ‘ ‘ two bites at the came cherry. ’ ’ The case was fully developed as regards the asserted liability of the appellants; and since we find that they are not liable, they are entitled to be dismissed. The judgment in the Lower Court was against Fred DePriest, Wayne DePriest, Hayes Brothers Flooring Company, Inc., and Hayes Oak, Inc. Neither Fred DePriest nor Wayne DePriest has appealed. How, now, can the case be retried as to them? And, without them, how can Hayes Brothers Flooring Company, Inc. and Hayes Oak, Inc. be subjected to a second trial? ■ .■ Therefore I believe that the cause should be dismissed as to the present appellants.